       Case 8:21-cv-00713 Document 1 Filed 03/25/21 Page 1 of 6 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

HELEN SWAN,

       Plaintiff,

-vs-                                         CASE NO.:

LEXISNEXIS RISK
SOLUTIONS INC.,

     Defendant.
__________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Helen Swan (hereinafter “Plaintiff”), sues Defendant, LexisNexis

Risk Solutions Inc., and in support thereof respectfully alleges violations of the

Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.


                        PRELIMINARY STATEMENT

1.     The Consumer Financial Protection Bureau has noted, “experience indicates

that [Credit Reporting Agencies] lack incentives and under-invest in accuracy”

Consumer Fin. Prot. Bureau, Supervisory Highlights Consumer Reporting Special

Edition 21 (Issue 14, March 2, 2017).


                                JURISDICTION

2.     Jurisdiction for this Court is conferred by 28 U.S.C. § 1331, as this action

involves violations of the FCRA.
                                         1
       Case 8:21-cv-00713 Document 1 Filed 03/25/21 Page 2 of 6 PageID 2




3.     Venue is proper for this Court pursuant to 28 U.S.C. § 1391(b)(2), as this is

the judicial district in which a substantial part of the events or omissions giving

rise to the claims occurred.

4.     Venue is proper in this District as Plaintiff is a natural person and a resident

of Hillsborough County, Florida; the violations described in this Complaint

occurred in this District; and the Defendant transacts business within this district.


5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a (c).

6.     LexisNexis Risk Solutions Inc. (“LexisNexis”) is a corporation with its

principal place of business located in Georgia that conducts business in Florida

through its registered agent, C T Corporation System, located at 1200 S. Pine

Island Road, Plantation, FL 33324.

7.     LexisNexis is a “consumer reporting agency,” as defined in 15 USC §

1681(f). Upon information and belief, is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681(d) to third

parties.


8.     LexisNexis disburses such consumer reports to third parties under contract

for monetary compensation.



                                           2
       Case 8:21-cv-00713 Document 1 Filed 03/25/21 Page 3 of 6 PageID 3




                           FACTUAL ALLEGATIONS


9.    In November 2019 LexisNexis sold a consumer report about Plaintiff to a

third party creditor.


10.   The report prepared and sold by LexisNexis to that creditor stated that

Plaintiff was deceased.


11.   The information reported by LexisNexis was false. Plaintiff was not

deceased.


12.   The creditor subsequently began furnishing the information it received from

LexisNexis about Plaintiff to non-party credit reporting agencies such as Equifax,

Experian, and TransUnion.


13.   This resulted in Plaintiff being denied credit on multiple occasions.

14.   For example, on one occasion in April 2020 Plaintiff was denied an

automobile loan.

15.   It is Plaintiff’s good-faith belief that LexisNexis “mixed” her file with that

of another individual with the same name and that is why LexisNexis began

reporting Plaintiff as deceased.




                                         3
       Case 8:21-cv-00713 Document 1 Filed 03/25/21 Page 4 of 6 PageID 4




16.   As a result of the action/inaction of LexisNexis, Plaintiff has suffered from

unnecessary and unwanted stress, sleeplessness, anxiety, fear, frustration, worry,

sadness, shock, and anger.

17.   As a result of the action/inaction of LexisNexis, Plaintiff wasted countless

hours of her personal time.


                              CAUSES OF ACTION


                                     COUNT I
                    Violations of the Fair Credit Reporting Act
18.   Plaintiff re-alleges and incorporates paragraphs 1 through 17 above as if

fully set forth herein.

19.   Upon information and belief, LexisNexis has “mixed” Plaintiff’s credit file

with another individual, thereby resulting in the inaccuracies described herein.

20.   LexisNexis has violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning Plaintiff.


21.   As a result of this conduct, action and inaction of LexisNexis, Plaintiff

suffered a loss of her personal time, denials of credit, a reduced credit score, a

financial loss, and the emotional distress described in this Complaint.

                                          4
      Case 8:21-cv-00713 Document 1 Filed 03/25/21 Page 5 of 6 PageID 5




22.   LexisNexis’ conduct, action, and/or inaction was willful, rendering it liable

for punitive damages in an amount to be determined by the Court pursuant to 15

USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to recover

under 15 USC § 1681o.


23.   Plaintiff is entitled to recover costs and attorney’s fees from LexisNexis in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.


      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, LexisNexis, for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

further violations of these parts and any other such relief the Court may deem just

and proper.


                                       Respectfully Submitted,
                                       /s/ Frank H. Kerney, III, Esq.
                                       Frank H. Kerney, III, Esq.
                                       Florida Bar No.: 88672
                                       Morgan & Morgan, Tampa, P.A.
                                       201 N. Franklin St., Suite 700
                                       Tampa, Florida 33602
                                       Telephone: 813-577-4729
                                       Facsimile: 813-559-4831
                                       FKerney@ForThePeople.com
                                       MMartinez@forthepeople.com
                                       Counsel for Plaintiff


                                          5
Case 8:21-cv-00713 Document 1 Filed 03/25/21 Page 6 of 6 PageID 6




                                6
